DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an RCE filed on 8/31/2022 with amendment/arguments filed on 6/29/2022 which was in response to the office action mailed on 4/29/2022 (hereinafter the prior office action).
Claim(s) 10-35 is/are pending. 
Claim(s) 10 and 16 is/are amended.
Claim(s) 1-9 is/are cancelled.
Claim(s) 30-35 is/are new.
Claim(s) 10 and 16 is/are independent.

Response to Arguments
Applicant’s arguments, filed on 6/29/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 6 in “Remarks” that “Bhopte does not disclose at least "the portable housing comprising a first chamber and a second chamber separate from the first chamber, the processing electronics including an electronic component disposed in the first chamber, the energy storage device disposed in the second chamber," as recited in amended Claim 10. Rather, as shown in Figure 3 of Bhopte (reproduced below), storage 22, processor 24, GPU 26, PSU 28, and battery 30 are all disposed in a common chamber of housing 16.”

Examiner respectfully disagrees because Bhopte teaches the above limitation. This is because Fig. 9 of Bhopte discloses that processing electronics 24 and 26 are separated from energy storage device 30 by heat pipe 52 forming over power supply unit 28, thus forming two separate chambers.



Further, applicant mentions in Pg. 7-8 in “Remarks” that “Bhopte does not disclose at least "a portion of the processing electronics is configured to selectively and at least partially occlude the inlet port to adjust airflow through the electronic device," and "a fan disposed in or coupled to the portable housing, the fan positioned along a flow pathway between the inlet port and the processing electronics," as recited in amended Claim 16.” Applicant continues in Pg. 8 that in Figure 3 of Bhopte, “the fan 40 is not positioned between the resistive elements 42 and the electronic components. Rather, in Bhopte, the resistive elements 42 are positioned between the fan 40 and the storage 22, processor 24, GPU 26, PSU 28, and battery 30.”

Examiner respectfully disagrees because Bhopte discloses these limitaions. This is because Col. 6 Lines 35-44 of Bhopte discloses that resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades of the resistive elements 42; further, Col. 6 Lines 45-67 of Bhopte discloses that processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by selectively adjusting the dynamic airflow resistances of resistive elements 42 in ports 38 based on detected temperature values; finally, Col. 3 Lines 9-29 of Bhopte discloses that fan 40 is part of plenum 34 which in turn is mounted on upper end of housing 16 and Col. 3 Lines 9-29 of Bhopte discloses that fan 40 is configured to provide airflow to processing electronics and energy storage device by pulling air from outside the housing; while Col. 2 Lines 37-49 of Bhopte discloses that external airflow, that is pulled from outside the housing, is used to cool electronic components. Thus, Bhopte teaches the above stated limitations of claim 16


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-24 and 28-32 and 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhopte et al. (U.S. Pat. No. 10,037,062) (hereinafter “Bhopte”).


Regarding claim 10, Bhopte teaches an electronic device comprising: a portable housing (Col. 2 Lines 17-36 - - computing, i.e. electronic, device comprising housing 16; Col. 9 Lines 43 -55 - - electronic device may take the form of portable devices)

comprising processing electronics and an energy storage device; (Col. 2 Lines 17-36 - - housing 16 comprises various electronic components of computing/electronic device, i.e. processing electronics; Col. 2 Lines 50-62 - - electronic components include battery, i.e. energy storage device)

	the portable housing configured to be worn or carried by a user; (Col. 9 Lines 43 -55 - - electronic device may take the form of portable devices like smart phones that are carried by a user, or smart wristwatches that are wearable devices)

the portable housing comprising a first chamber and a second chamber separate from the first chamber, the processing electronics including an electronic component disposed in the first chamber, the energy storage device disposed in the second chamber; (Fig. 9 - - processing electronics 24 and 26 are separated from energy storage device 30 by heat pipe 52 forming over power supply unit 28, thus forming two separate chambers)

a fan disposed in or coupled to the housing, (Col. 3 Lines 9-29 - - fan 40 is part of plenum 34 which in turn is mounted on upper end of housing 16)

the fan configured to cool at least one of the processing electronics and the energy storage device; (Col. 3 Lines 9-29 - - fan 40 is configured to provide airflow to processing electronics and energy storage device by pulling air from outside the housing; Col. 2 Lines 37-49 - - external airflow, that is pulled from outside the housing, is used to cool electronic components)

and one or a plurality of temperature sensors disposed in or on the housing, (Col. 4 Lines 58 – Col. 5 Lines 6 - - temperature sensors 44 are disposed in the housing)

the one or a plurality of temperature sensors configured to measure a corresponding one or plurality of temperatures that are elevated due to operation of one or more of the processing electronics and the energy storage device, (Col. 4 Lines 58 – Col. 5 Lines 6 - - temperature sensors detect, i.e. measure, temperature values of electronic components comprising processing electronics and energy storage device)

wherein a portion of the processing electronics is configured to compare the corresponding one or plurality of temperatures to one or a plurality of predetermined temperature thresholds (Col. 2 Lines 50-62 - - processing electronics include processor 24; Col. 5 Lines 7-28 - - processor 24 is configured to compare temperature detected by sensors to a threshold temperature value, i.e. predetermined temperature threshold)

and, in response, to adjust a distribution of output flow of the fan. (Col. 6 Lines 45-67 - - processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by adjusting the dynamic airflow resistances of resistive elements 42 based on detected temperature values)



Regarding claim 11, Bhopte further teaches an adjustable inlet port, (Col. 3 Lines 9-29 - - any number of inlet ports 36 or outlet ports 38 may be included, where ports are part of the plenum which is disposed along the electronic device, and outlet ports are also part of the plenum which is disposed along the electronic device, where “outlet ports” of Bhopte is being interpreted as inlet ports to the present claim’s electronic device comprising electronic components and battery; Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades of the resistive elements 42 in ports 38  thereby adjusting ports 38)

the output flow of the fan provided by adjusting an inlet size of the adjustable inlet port. (Col. 6 Lines 45-67 - - processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by selectively adjusting the dynamic airflow resistances of resistive elements 42; Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades of the resistive elements 42 in ports 38 thereby adjusting inlet size of adjustable ports 38)



Regarding claim 12, Bhopte further teaches a controller configured to control a speed of the fan, (Col. 5 Lines 1-6 - - processor 24 executes airflow control program that controls a fan speed)

the output flow of the fan provided by adjusting the speed of the fan. (Col. 5 Lines 7-28 - - fan speed is increased or decreased, i.e. adjusted, in order to provide output flow of the fan)



Regarding claim 13, Bhopte further teaches a plurality of inlet ports disposed along the electronic device. (Col. 3 Lines 9-29 - - any number of inlet ports 36 or outlet ports 38 may be included, where ports are part of the plenum which is disposed along the electronic device, and outlet ports are also part of the plenum which is disposed along the electronic device, where “outlet ports” of Bhopte is being interpreted as inlet ports to the present claim’s electronic device comprising electronic components and battery)



Regarding claim 14, Bhopte further teaches wherein a portion of the processing electronics is configured to selectively and at least partially occlude one or more inlet ports of the plurality of inlet ports to adjust airflow through the electronic device. (Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades of the resistive elements 42; Col. 6 Lines 45-67 - - processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by selectively adjusting the dynamic airflow resistances of resistive elements 42 in ports 38  based on detected temperature values)



Regarding claim 15, Bhopte further teaches a movable member configured to rotate or translate relative to an opening of the one or more inlet ports, and the movable member further configured to selectively and at least partially occlude the one or more inlet ports. (Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades, i.e. movable members configured to rotate or translate relative to openings of ports 38, of the resistive elements 42; Col. 6 Lines 45-67 - - processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by selectively adjusting the dynamic airflow resistances of resistive elements 42 in ports 38 based on detected temperature values)



Regarding claim 16, Bhopte teaches an electronic device comprising: a portable housing comprising an enclosure, (Col. 2 Lines 17-36 - - computing, i.e. electronic, device comprising housing 16, i.e. enclosure; Col. 9 Lines 43 -55 - - electronic device may take the form of portable devices)

the portable housing configured to be worn or carried by a user; (Col. 9 Lines 43 -55 - - electronic device may take the form of portable devices like smart phones that are carried by a user, or smart wristwatches that are wearable devices)

processing electronics within the enclosure; (Col. 2 Lines 17-36 - - housing 16, i.e. enclosure, comprises various electronic components of computing/electronic device, i.e. processing electronics)

an inlet port in the enclosure to provide fluid communication between the processing electronics and the outside environs, (Col. 3 Lines 9-29 - - inlet port 36 or outlet port 38 may be included, where port is part of the plenum which provides airflow, i.e. fluid communication, between processing electronics and outside environment, and outlet port is also part of the plenum which is disposed along the electronic device, where “outlet port” of Bhopte is being interpreted as inlet port to the present claim’s electronic device comprising electronic components and battery; Col. 2 Lines 37-49 - - external airflow, that is pulled from outside the housing, is used to cool electronic components)

wherein a portion of the processing electronics is configured to selectively and at least partially occlude the inlet port to adjust airflow through the electronic device; (Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades of the resistive elements 42; Col. 6 Lines 45-67 - - processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by selectively adjusting the dynamic airflow resistances of resistive elements 42 in ports 38 based on detected temperature values)

and a fan disposed in or coupled to the portable housing, (Col. 3 Lines 9-29 - - fan 40 is part of plenum 34 which in turn is mounted on upper end of housing 16)

the fan positioned along a flow pathway between the inlet port and the processing electronics. (Col. 3 Lines 9-29 - - fan 40 is configured to provide airflow to processing electronics and energy storage device by pulling air from outside the housing; Col. 2 Lines 37-49 - - external airflow, that is pulled from outside the housing, is used to cool electronic components)



Regarding claim 17, Bhopte further teaches a plurality of inlet ports disposed along the enclosure, the plurality of inlet ports comprising the inlet port. (Col. 3 Lines 9-29 - - any number of inlet ports 36 or outlet ports 38 may be included, where ports are part of the plenum which is disposed along the electronic device, and outlet ports are also part of the plenum which is disposed along the electronic device, where “outlet ports” of Bhopte is being interpreted as inlet ports to the present claim’s electronic device comprising electronic components and battery)



Regarding claim 18, Bhopte further teaches one or more temperature sensors configured to detect corresponding one or more temperatures at one or more locations in the electronic device, (Col. 4 Lines 58 – Col. 5 Lines 6 - - temperature sensors 44 are disposed in the housing, where temperature sensors detect, i.e. measure, temperature values at electronic components comprising processing electronics)

wherein the processing electronics is configured to open different inlet ports by different amounts to selectively adjust the air flow into the enclosure. (Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades of the resistive elements 42; Col. 6 Lines 45-67 - - processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by selectively adjusting the dynamic airflow resistances of resistive elements 42 in ports 38 based on detected temperature values)



Regarding claim 19, Bhopte further teaches wherein the processing electronics is configured to selectively and at least partially occlude one or more inlet ports of the plurality of inlet ports based at least in part on the detected one or more temperatures. (Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades of the resistive elements 42; Col. 6 Lines 45-67 - - processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by selectively adjusting the dynamic airflow resistances of resistive elements 42 in ports 38 based on detected temperature values)



Regarding claim 20, Bhopte further teaches a movable member configured to rotate or translate relative to an opening of the inlet port and further configured to selectively and at least partially occlude the inlet port. (Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades, i.e. movable members configured to rotate or translate relative to openings of ports 38, of the resistive elements 42; Col. 6 Lines 45-67 - - processor 24 executes airflow control program in order to adjust distribution of output flow of the fan by selectively adjusting the dynamic airflow resistances of resistive elements 42 in ports 38 based on detected temperature values)


Regarding claim 21, Bhopte further teaches wherein the controller is configured to activate the fan at a first speed when a first measured temperature of the one or plurality of temperatures exceeds a first threshold of the one or the plurality of predetermined temperature thresholds. (Col. 5 Lines 7-28 - - processor 24 is configured to compare temperature detected by sensors to a threshold temperature value, i.e. predetermined temperature threshold, further fan speed is increased or decreased, i.e. adjusted, in order to provide output flow of the fan)



Regarding claim 22, Bhopte further teaches wherein the controller is configured to activate the fan at a second speed less than the first speed when the first measured temperature is less than a second threshold different from the first threshold. (Col. 5 Lines 7-28 - - when detected temperature is less than a threshold, fan speed is decreased to a speed less than the first speed; Col. 7 Lines 13-31 - - fan speed is dynamically controlled by airflow control program)



Regarding claim 23, Bhopte further teaches wherein the controller is configured to activate the fan at a third speed greater than the first speed when a second measured temperature of the one or plurality of temperatures exceeds a third threshold of the one or the plurality of predetermined temperature thresholds. (Col. 5 Lines 7-28 - - when detected temperature is exceeds than a threshold, fan speed is increased to a speed greater than the first speed; Col. 7 Lines 13-31 - - fan speed is dynamically controlled by airflow control program)



Regarding claim 24, Bhopte further teaches wherein the controller is configured to activate the fan at a fourth speed greater than the first speed but less than the third speed when a third measured temperature of the one or plurality of temperatures exceeds a fourth threshold of the one or the plurality of predetermined temperature thresholds. (Col. 7 Lines 13-31 - - fan speed is dynamically controlled by airflow control program based on detected temperature values, where dynamic control is being interpreted as multiple speeds, including a fourth speed greater than the first speed but less than the third speed)



Regarding claim 28, Bhopte further teaches wherein the movable member is configured to rotate relative to the opening of the inlet port. (Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades, i.e. movable members configured to rotate or translate relative to openings of ports 38, of the resistive elements 42)



Regarding claim 29, Bhopte further teaches wherein the movable member is configured to translate relative to the opening of the inlet port. (Col. 6 Lines 35-44 - - resistive elements 42 can be configured to provide dynamic airflow resistances by at least partially occluding ports 38 by changing angle of blades, i.e. movable members configured to rotate or translate relative to openings of ports 38, of the resistive elements 42, where changing angle of blades is a shutter-like movement which is a form of translation as per Applicant’s specification)




Regarding claim 30, Bhopte further teaches a first channel in fluid communication with the first chamber, a second channel in fluid communication with the second chamber, and at least one baffle to controllably direct airflow to the first and second channels. (Fig. 9 - - first channel is through first resistive element 42 to first chamber and second channel is through second resistive element 42 to second chamber, where resistive elements 42 and vapor chamber 46 form at least one baffle to controllably direct airflow to the channels)



Regarding claim 31, Bhopte further teaches a common channel providing fluid communication between the fan and the first and second channels and at least one additional baffle that controls airflow through the common channel. (Fig. 9 - - upper chamber provides common channel of communication and either of the resistive elements 42 or vapor chamber act as the at least one baffle)



Regarding claim 32, Bhopte further teaches wherein the fan is configured to selectively direct airflow into at least one of the first and second chambers. (Fig. 9 - - resistive elements 41 on top of energy storage device and processing electronics selectively direct airflow into at least one of the first and second chambers)



Regarding claim 34, Bhopte further teaches wherein the portable housing comprises a first compartment including the first chamber and a second compartment comprising the second chamber, the first compartment separated from the second compartment by a gap. (Fig. 9 - - first and second chambers are separated by a gap)



Regarding claim 35, Bhopte further teaches wherein the portable housing further comprises a connection portion extending between the first and second compartments, the connection portion comprising a channel that connects the first and second chambers. (Fig. 9 - - channel forming between first chamber through one resistive element 42 to an upper chamber and through the other resistive element 42 into the second chamber comprises a connection)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhopte in view of Perchlik et al. (U.S. Pub. No. 2018/0232021) (hereinafter “Perchlik”).


Regarding claim 25, Bhopte teaches all the limitations of the base claim(s).

But Bhopte does not explicitly teach wherein the first measured temperature comprises a maximum temperature measured by the one or the plurality of temperature sensors.

However, Perchlik teaches wherein the first measured temperature comprises a maximum temperature measured by the one or the plurality of temperature sensors. (Para. 24, 37 - - device’s maximum temperature is measured by temperature sensor)

Bhopte and Perchlik are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain temperature management in electronic devices.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Bhopte, by incorporating the above limitation(s) as taught by Perchlik.

One of ordinary skill in the art would have been motivated to do this modification in order to negotiate the power level of a USB PD capable source port, to keep the internal temperature within safe limits without having to disable the output, as suggested by Perchlik (Para. 9).



Regarding claim 26, Bhopte teaches all the limitations of the base claim(s).

But Bhopte does not explicitly teach wherein the first measured temperature comprises an average temperature measured by the one or the plurality of temperature sensors.

However, Perchlik teaches wherein the first measured temperature comprises an average temperature measured by the one or the plurality of temperature sensors. (Para. 22 - - device’s average temperature is measured by temperature sensor)

Bhopte and Perchlik are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain temperature management in electronic devices.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Bhopte, by incorporating the above limitation(s) as taught by Perchlik.

One of ordinary skill in the art would have been motivated to do this modification in order to negotiate the power level of a USB PD capable source port, to keep the internal temperature within safe limits without having to disable the output, as suggested by Perchlik (Para. 9).



Regarding claim 27, Bhopte teaches all the limitations of the base claim(s).

But Bhopte does not explicitly teach wherein the one or the plurality of temperature sensors comprises a thermistor.

However, Perchlik teaches wherein the one or the plurality of temperature sensors comprises a thermistor. (Para. 25 - - temperature sensors can comprise thermistors)

Bhopte and Perchlik are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain temperature management in electronic devices.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Bhopte, by incorporating the above limitation(s) as taught by Perchlik.

One of ordinary skill in the art would have been motivated to do this modification in order to negotiate the power level of a USB PD capable source port, to keep the internal temperature within safe limits without having to disable the output, as suggested by Perchlik (Para. 9).



Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhopte in view of Cavallaro et al. (U.S. Pub. No. 2018/0348828) (hereinafter “Cavallaro”).


Regarding claim 33, Bhopte further teaches all the limitations of the base claim(s).

But Bhopte does not explicitly teach wherein the fan is moveable between a first position that directs the airflow into the first chamber and a second position that directs the airflow into the second chamber.

However, Cavallaro teaches wherein the fan is moveable between a first position that directs the airflow into the first chamber and a second position that directs the airflow into the second chamber. (Fig. 9, Para. 73 - - fan is movable between a first chamber in a first location 951 and a second chamber in a second location 952)

Bhopte and Cavallaro are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain temperature management in electronic devices.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Bhopte, by incorporating the above limitation(s) as taught by Cavallaro.

One of ordinary skill in the art would have been motivated to do this modification in order to allow maximum thermal dissipation, as suggested by Cavallaro (Para. 74).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 8,712,598 by Dighde et al., which discloses adaptive flow for thermal cooling of devices by cooling using one of a first or second flow paths for transmitting a coolant (Abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119